
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5367
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 17, 2010
			Received
		
		
			December 22, 2010
			 Read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend title 11, District of Columbia
		  Official Code, to revise certain administrative authorities of the District of
		  Columbia courts, to authorize the District of Columbia Public Defender Service
		  to provide professional liability insurance for officers and employees of the
		  Service for claims relating to services furnished within the scope of
		  employment with the Service, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 D.C. Courts and Public Defender
			 Service Act of 2010.
		2.Authorities of
			 District of Columbia Courts
			(a)Permitting
			 Judicial Conference on Biennial Basis; Attendance of Magistrate
			 JudgesSection 11–744,
			 District of Columbia Official Code, is amended—
				(1)in the first
			 sentence, by striking annually and inserting biennially
			 or annually;
				(2)in the first
			 sentence, by striking active judges and inserting active
			 judges and magistrate judges;
				(3)in the third
			 sentence, by striking Every judge and inserting Every
			 judge and magistrate judge; and
				(4)in the third sentence, by striking
			 Courts of Appeals and inserting Court of
			 Appeals.
				(b)Emergency
			 Authority to Toll or Delay Judicial Proceedings
				(1)Proceedings in
			 Superior Court
					(A)In
			 generalSubchapter III of
			 Chapter
			 9 of title 11, District of Columbia Official Code, is amended
			 by adding at the end the following new section:
						
							11–947.Emergency
				authority to toll or delay proceedings.
								(a)Tolling or
				delaying proceedings
									(1)In
				generalIn the event of a
				natural disaster or other emergency situation requiring the closure of Superior
				Court or a natural disaster or other emergency situation rendering it
				impracticable for the United States or District of Columbia Government or a
				class of litigants to comply with deadlines imposed by any Federal or District
				of Columbia law or rule that applies in the Superior Court, the chief judge of
				the Superior Court may exercise emergency authority in accordance with this
				section.
									(2)Scope of
				authority(A)The chief judge may
				enter such order or orders as may be appropriate to delay, toll, or otherwise
				grant relief from the time deadlines imposed by otherwise applicable laws or
				rules for such period as may be appropriate for any class of cases pending or
				thereafter filed in the Superior Court.
										(B)The authority conferred by this section
				extends to all laws and rules affecting criminal and juvenile proceedings
				(including, pre-arrest, post-arrest, pretrial, trial, and post-trial
				procedures) and civil, family, domestic violence, probate and tax
				proceedings.
										(3)Unavailability
				of chief judgeIf the chief
				judge of the Superior Court is absent or disabled, the authority conferred by
				this section may be exercised by the judge designated under section 11–907(a)
				or by the Joint Committee on Judicial Administration.
									(4)Habeas corpus
				unaffectedNothing in this
				section shall be construed to authorize suspension of the writ of habeas
				corpus.
									(5)DefinitionsFor purposes of this subsection—
										(A)the term natural disaster
				means any natural catastrophe (including any hurricane, tornado, storm, high
				water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption,
				landslide, mudslide, snowstorm, or drought), or, regardless of cause, any fire,
				flood, or explosion; and
										(B)the term other emergency
				situation includes but is not limited to any occasion or instance of
				terrorism, enemy attack, sabotage, other hostile action, disease, or any
				manmade cause which results in an imminent threat, severe damage, or injury to
				life or property, or loss thereof, or results in the destruction of or severe
				damage to a court house, or impairs the ability to access a courthouse, or the
				ability to staff the courts.
										(b)Criminal
				CasesIn exercising the
				authority under this section for criminal cases, the chief judge shall consider
				the ability of the United States or District of Columbia Government to
				investigate, litigate, and process defendants during and after the emergency
				situation, as well as the ability of criminal defendants as a class to prepare
				their defenses.
								(c)Issuance of
				OrdersThe United States
				Attorney for the District of Columbia or the Attorney General for the District
				of Columbia or the designee of either may request issuance of an order under
				this section, or the chief judge may act on his or her own motion.
								(d)Duration of
				OrdersAn order entered under
				this section may not toll or extend a time deadline for a period of more than
				14 days, except that if the chief judge determines that an emergency situation
				requires additional extensions of the period during which deadlines are tolled
				or extended, the chief judge may, with the consent of the Joint Committee on
				Judicial Administration, enter additional orders under this section in order to
				further toll or extend such time deadline.
								(e)NoticeUpon
				issuing an order under this section, the chief judge—
									(1)shall make all reasonable efforts to
				publicize the order, including, when possible, announcing the order on the
				District of Columbia Courts web site; and
									(2)shall send notice of the order, including
				the reasons for the issuance of the order, to the Committee on Homeland
				Security and Governmental Affairs of the Senate and the Committee on Oversight
				and Government Reform of the House of Representatives.
									(f)Required
				ReportsNot later than 180
				days after the expiration of the last extension or tolling of a time period
				made by the order or orders relating to an emergency situation, the chief judge
				shall submit a brief report to the Committee on Homeland Security and
				Governmental Affairs of the Senate, the Committee on Oversight and Government
				Reform of the House of Representatives, and the Joint Committee on Judicial
				Administration describing the orders, including—
									(1)the reasons for issuing the orders;
									(2)the duration of
				the orders;
									(3)the effects of the
				orders on litigants; and
									(4)the costs to the
				court resulting from the orders.
									(g)ExceptionsThe notice under subsection (e)(2) and the
				report under subsection (f) are not required in the case of an order that tolls
				or extends a time deadline for a period of less than 14
				days.
								.
					(B)Clerical
			 amendmentThe table of
			 contents of
			 chapter
			 9 of title 11, District of Columbia Official Code, is amended
			 by adding at the end of the items relating to subchapter III the
			 following:
						
							
								11–947. Emergency authority to toll or
				delay
				proceedings.
							
							.
					(2)Proceedings in
			 Court of Appeals
					(A)In
			 generalSubchapter III of
			 Chapter
			 7 of title 11, District of Columbia Official Code, is amended
			 by adding at the end the following new section:
						
							11–745.Emergency
				authority to toll or delay proceedings.
								(a)Tolling or
				delaying proceedings
									(1)In
				generalIn the event of a
				natural disaster or other emergency situation requiring the closure of the
				Court of Appeals or a natural disaster or other emergency situation rendering
				it impracticable for the United States or District of Columbia Government or a
				class of litigants to comply with deadlines imposed by any Federal or District
				of Columbia law or rule that applies in the Court of Appeals, the chief judge
				of the Court of Appeals may exercise emergency authority in accordance with
				this section.
									(2)Scope of
				authorityThe chief judge may
				enter such order or orders as may be appropriate to delay, toll, or otherwise
				grant relief from the time deadlines imposed by otherwise applicable laws or
				rules for such period as may be appropriate for any class of cases pending or
				thereafter filed in the Court of Appeals.
									(3)Unavailability
				of chief judgeIf the chief
				judge of the Court of Appeals is absent or disabled, the authority conferred by
				this section may be exercised by the judge designated under section 11–706(a)
				or by the Joint Committee on Judicial Administration.
									(4)Habeas corpus
				unaffectedNothing in this
				section shall be construed to authorize suspension of the writ of habeas
				corpus.
									(5)DefinitionsFor purposes of this subsection—
										(A)the term natural disaster
				means any natural catastrophe (including any hurricane, tornado, storm, high
				water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption,
				landslide, mudslide, snowstorm, or drought), or, regardless of cause, any fire,
				flood, or explosion; and
										(B)the term other emergency
				situation includes but is not limited to any occasion or instance of
				terrorism, enemy attack, sabotage, other hostile action, disease, or any
				manmade cause which results in an imminent threat, severe damage, or injury to
				life or property, or loss thereof, or results in the destruction of or severe
				damage to a court house, or impairs the ability to access a courthouse, or the
				ability to staff the courts.
										(b)Issuance of
				OrdersThe United States
				Attorney for the District of Columbia or the Attorney General for the District
				of Columbia or the designee of either may request issuance of an order under
				this section, or the chief judge may act on his or her own motion.
								(c)Duration of
				OrdersAn order entered under
				this section may not toll or extend a time deadline for a period of more than
				14 days, except that if the chief judge determines that an emergency situation
				requires additional extensions of the period during which deadlines are tolled
				or extended, the chief judge may, with the consent of the Joint Committee on
				Judicial Administration, enter additional orders under this section in order to
				further toll or extend such time deadline.
								(d)NoticeUpon
				issuing an order under this section, the chief judge—
									(1)shall make all reasonable efforts to
				publicize the order, including, when possible, announcing the order on the
				District of Columbia Courts web site; and
									(2)shall send notice of the order, including
				the reasons for the issuance of the order, to the Committee on Homeland
				Security and Governmental Affairs of the Senate and the Committee on Oversight
				and Government Reform of the House of Representatives.
									(e)Required
				ReportsNot later than 180
				days after the expiration of the last extension or tolling of a time period
				made by the order or orders relating to an emergency situation, the chief judge
				shall submit a brief report to the Committee on Homeland Security and
				Governmental Affairs of the Senate, the Committee on Oversight and Government
				Reform of the House of Representatives, and the Joint Committee on Judicial
				Administration describing the orders, including—
									(1)the reasons for issuing the orders;
									(2)the duration of
				the orders;
									(3)the effects of the
				orders on litigants; and
									(4)the costs to the
				court resulting from the orders.
									(f)ExceptionsThe notice under subsection (d)(2) and the
				report under subsection (e) are not required in the case of an order that tolls
				or extends a time deadline for a period of less than 14
				days.
								.
					(B)Clerical
			 amendmentThe table of
			 contents of
			 chapter
			 7 of title 11, District of Columbia Official Code, is amended
			 by adding at the end of the items relating to subchapter III the
			 following:
						
							
								11–745. Emergency authority to toll or
				delay
				proceedings.
							
							.
					(c)Permitting
			 Agreements to Provide Services on a Reimbursable Basis to Other District
			 Government Offices
				(1)In
			 generalSection 11–1742,
			 District of Columbia Official Code, is amended by adding at the end the
			 following new subsection:
					
						(d)To prevent duplication and to promote
				efficiency and economy, the Executive Officer may enter into agreements to
				provide the Mayor of the District of Columbia with equipment, supplies, and
				services and credit reimbursements received from the Mayor for such equipment,
				supplies, and services to the appropriation of the District of Columbia Courts
				against which they were
				charged.
						.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply with respect
			 to fiscal year 2010 and each succeeding fiscal year.
				3.Liability Insurance
			 for Public Defender ServiceSection 307 of the District of Columbia
			 Court Reform and Criminal Procedure Act of 1970 (sec. 2–1607, D.C. Official
			 Code) is amended by adding at the end the following new subsection:
			
				(e)The Service shall, to the extent the
				Director considers appropriate, provide representation for and hold harmless,
				or provide liability insurance for, any person who is an employee, member of
				the Board of Trustees, or officer of the Service for money damages arising out
				of any claim, proceeding, or case at law relating to the furnishing of
				representational services or management services or related services under this
				Act while acting within the scope of that person’s office or employment,
				including but not limited to such claims, proceedings, or cases at law
				involving employment actions, injury, loss of liberty, property damage, loss of
				property, or personal injury, or death arising from malpractice or negligence
				of any such officer or
				employee.
				.
		4.Reduction in term
			 of service of judges on family court of the superior court
			(a)Reduction in
			 term of serviceSection
			 11–908A(c)(1), District of Columbia Official Code, is amended by striking
			 5 years and inserting 3 years.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to any individual serving as a judge on the Family Court of the
			 Superior Court of the District of Columbia on or after the date of the
			 enactment of this Act.
			
	
		
			Passed the House of
			 Representatives November 16, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
